 This document was signed electronically on October 17, 2018, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: October 17, 2018




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

  In re                                          )
                                                 )      Case No. 15-52240
  SOBHI RADY,                                    )
                                                 )      Chapter 13
                  Debtor.                        )
                                                 )      Judge Alan M. Koschik
                                                 )


                          MEMORANDUM DECISION ON
                 MOTION FOR LEAVE TO FILE LATE PROOFS OF CLAIM

          Before the court is the Motion for Leave to File Late Proofs of Claims (Docket No. 68)

 (the “Motion”) filed by Salem Alemaishat and Salama Alemaishat (the “Movants”), two

 creditors of debtor-respondent Sobhi Rady (the “Debtor”). The Movants ask the Court for leave

 to file late proofs of claim to allow them to participate in the Debtor’s Chapter 13 repayment

 plan. For the reasons set forth herein, the Motion will be denied.




15-52240-amk       Doc 121     FILED 10/17/18        ENTERED 10/17/18 14:17:51         Page 1 of 14
                                  JURISDICTION AND VENUE

        This Court has jurisdiction to enter a final judgment in this contested matter pursuant to

 28 U.S.C. § 1334 and General Order No. 2012-7 entered by the United States District Court for

 the Norther District of Ohio on April 4, 2012. This is a core proceeding under 28 U.S.C.

 § 157(b)(2)(A) and (B). Venue in this district is proper pursuant to 28 U.S.C. § 1409.

                                  FACTUAL BACKGROUND

        The material facts in this case are not disputed.

                                               Rady I

        The Debtor filed his first voluntary Chapter 13 bankruptcy petition on October 22, 2013:

 In re Rady, No 13-53061 (Bankr. N.D. Ohio) (hereinafter “Rady I”). On Schedule F of her

 petition in Rady I, the Debtor listed the Movants as creditors. (Rady I, Docket No. 1, at 21.)

 Neither of the Movants’ claims was listed as contingent, unliquidated, or disputed. Id. The

 Debtor listed the Movants’ address as 80 Stanton Avenue, Youngstown, OH 44512. Id. The

 Movants were served notice of the meeting of creditors at this address on or about November 4,

 2013. (Rady I, Docket No. 10.)

        On April 25, 2014, the Debtor filed objections to the Movants’ claims in Rady I. (Rady I,

 Docket Nos. 47 and 48.)

        On April 30, 2014, the chapter 13 trustee (the “Trustee”) filed a motion to dismiss Rady I

 for failure to make plan payments (Docket No. 49) (the “Motion to Dismiss”).

        On May 8, 2014, Attorney Marc Gertz, an attorney employed by Goldman & Rosen, Ltd.

 (“Goldman & Rosen”), filed notices of appearance and requests for notice on the Movants’

 behalf. (Rady I, Docket Nos. 56 and 57.) In those notices, Mr. Gertz requested that “all future

 notices in this case” be issued to Goldman & Rosen at 11 South Forge Street, Akron, OH, 44304.



                                                  2


15-52240-amk      Doc 121     FILED 10/17/18          ENTERED 10/17/18 14:17:51        Page 2 of 14
 Id. After taking over their representation, Mr. Gertz filed responses to the Debtor’s objections to

 the Movants’ claims. (Rady I, Docket Nos. 58 and 59.) A hearing on the objections and

 responses was scheduled to take place on September 11, 2014. However, on September 9, 2014,

 the Debtor withdrew his initial objections to the Movants’ claims (Rady I, Docket Nos. 68 and

 69.) Therefore, the hearing was not held.

        On September 10, 2014, the Debtor filed amended objections to the Movants’ claims,

 notice of which was served on Attorney Gertz. (Rady I, Docket Nos. 72 and 73.)

        On April 21, 2015, the Trustee filed an amended motion to dismiss, also for failure to

 make plan payments (Docket No. 79) (the “Amended Motion to Dismiss”). On April 22, 2015,

 the Debtor filed a response to the Amended Motion to Dismiss (Rady I, Docket No. 80), and the

 matter was continued several times over the subsequent months. On September 1, 2015, the

 Debtor filed a statement of no opposition to the Amended Motion to Dismiss. (Rady I, Docket

 No. 81.) The Court granted the Amended Motion to Dismiss on September 14, 2015 (Rady I,

 Docket No. 82). The Court, via the Bankruptcy Noticing Center (“BNC”), served notice of the

 dismissal to both Mr. Gertz and the Movants’ home address on September 16, 2015. (Rady I,

 Docket No. 84.)

                                        Rady II (This Case)

        On September 16, 2015, two days after the Court entered its order dismissing Rady I, and

 on the same day the BNC served notice of that order, the Debtor filed another Chapter 13

 bankruptcy petition, commencing this bankruptcy case. The Debtor again listed the Movants as

 unsecured creditors on Schedule F, but now listed their addresses in the care of Mr. Gertz at

 Goldman & Rosen’s address. (Docket No. 1 at 19.) Notice of the Meeting of Creditors was sent

 to Mr. Gertz on or about September 24, 2015. (Docket No. 8.) Nothing was mailed to the



                                                  3


15-52240-amk       Doc 121     FILED 10/17/18         ENTERED 10/17/18 14:17:51         Page 3 of 14
 Movants at their residential addresses. See id. The claims bar date was set for January 27, 2016.

 Id. Neither the Movants nor Mr. Gertz filed notice of appearances, proofs of claim, or any other

 documents prior to the Motion.

        On July 28, 2016, six months after the bar date, the Movants filed the Motion, seeking a

 30-day period in which to file proofs of claim. (Docket No. 68 at 2.) The Motion referenced the

 Movants’ absence from the country “from mid-2015 until late Spring 2016” as the reason that

 they did not receive notice and, therefore, did not timely file their proofs of claims. (Docket No.

 68 at 1.) The Debtor filed a response objecting to the Motion and requesting a hearing. (Docket

 No. 70.) The Debtor also alleged that the Movants were provided with “legal notice” and

 expressed doubt that the Movants were out of the country for the entire period claimed. Id. The

 Court held a preliminary hearing on the Motion on September 8, 2016. At the hearing, the Court

 held that the matter could not be decided on the papers alone and therefore set a discovery

 deadline for October 31, 2016, and scheduled an evidentiary hearing for November 21, 2016.

 (Docket No. 73.)

        The Court held a hearing on November 21, 2016, but ultimately took no evidence at that

 hearing. The parties agreed that the factual issues were no longer in dispute at that point, made

 several stipulations of fact on the record, stipulated to the admission of certain exhibits, and

 requested a briefing schedule. On November 22, 2016, the Court entered a further scheduling

 order requesting that the parties supplement their filings with briefs focusing on the issue of

 whether notice served on Mr. Gertz sufficed as notice to the Movants of the commencement of

 this bankruptcy case. (Docket No. 85.) The Movants submitted their brief in support of their

 Motion (Docket No. 89) on December, 29, 2016, the Debtor submitted his brief in opposition

 (Docket No. 94) on January 30, 2017, and the Movants filed a reply to the Debtor’s brief in



                                                   4


15-52240-amk        Doc 121    FILED 10/17/18          ENTERED 10/17/18 14:17:51          Page 4 of 14
 opposition (Docket No. 95) on February 14, 2017. On February 24, 2017, the Debtor filed a

 motion to file brief instanter (Docket No. 96) seeking leave to file a surreply brief. The Court

 granted the Debtor’s motion (Docket No. 97), and the Debtor filed his surreply brief (Docket No.

 98) on March 19, 2017.

                                       LEGAL ANALYSIS

        Based on the undisputed factual and procedural history set forth above, the Court

 concludes that the notice provided to Mr. Gertz was legally sufficient, under applicable

 constitutional and Sixth Circuit law, to put the Movants on notice of the commencement of the

 Debtor’s bankruptcy proceedings.

        Furthermore, under Federal Rule of Bankruptcy Procedure 9006(b)(3), a creditor cannot

 move under Rule 9006(b)(1) to extend the claims bar date on the basis of excusable neglect; the

 court may allow late claims only to the extent and under the conditions stated in Rule 3002(c),

 none of which apply here. The Court therefore does not have the discretion to consider whether

 the Motion should be granted on the basis of the Movants’ (or their attorneys’) excusable

 neglect.

        Therefore, the Movants’ motion will be denied.

   I.   Whether Notice of the Commencement of a Bankruptcy Case Served Only on a
        Creditor’s Attorney is Sufficient Turns on the “Nexus” Between the Attorney’s
        Prior Representation of the Creditor and the Creditor’s Claim in the Bankruptcy
        Case.

        Although bankruptcy proceedings are primarily governed by the Bankruptcy Code, they

 nevertheless remain subject to the requirements of due process under the Fifth Amendment to the

 United States Constitution. In re San Miguel Sandoval, 327 B.R. 493, 506 (1st Cir. B.A.P. 2005)

 (citing Aboody v. U.S. (In re Aboody), 223 B.R. 36, 40 (1st Cir. B.A.P. 1998)). The Bankruptcy

 Code requires service of notice of the commencement of bankruptcy proceedings “as is

                                                  5


15-52240-amk      Doc 121      FILED 10/17/18         ENTERED 10/17/18 14:17:51         Page 5 of 14
 appropriate.” 11 U.S.C. 342(a). Due process requires that notice, including notice of a

 bankruptcy case, must be “reasonably calculated, under all the circumstances, to apprise

 interested parties of the pendency of the action and afford them an opportunity to present their

 objections.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 304, 314, 70 S. Ct. 629, 94

 L. Ed. 839 (1950).

        However, neither constitutional due process nor Section 342 of the Bankruptcy Code

 mandate one method of service of notice over another, nor the best possible notice. See In re

 Herman, 737 F.3d 449, 454 (7th Cir. 2013) (citing In re Schicke, 290 B.R. 792, 803 (B.A.P. 10th

 Cir. 2003)) (“proper notice does not need to be the ‘best’ possible notice . . . .”). Due process

 and Section 342 simply require that notice be reasonably calculated, under all the circumstances,

 to apprise creditors of the commencement of the case. See Schicke, 290 B.R. at 803 (“Section

 342(a) only requires notice that is ‘appropriate’, and due process mandates notice ‘reasonably

 calculated’ to apprise creditors of a case.”). Furthermore, the adequacy of notice for the

 purposes of due process considerations is judged from the perspective of the sender. Lampe v.

 Kash, 735 F.3d 942, 944 (6th Cir. 2013). Therefore, because it is undisputed that the Movants

 were not served at their home address but only in care of Mr. Gertz at his law firm’s address, the

 ultimate question in this case is whether the Debtor reasonably believed that service on Mr. Gertz

 was reasonably calculated to apprise the Movants of the commencement of his second

 bankruptcy case.

        The question of whether service of notice on presumed counsel is constitutionally

 sufficient has not been directly addressed in the Sixth Circuit, though in Ford Motor Credit Co.

 v. Weaver, 680 F.2d 451, 457 (6th Cir. 1982), the court held that “[t]he general rule is that notice

 to or knowledge of an agent may be imputed to the principal in certain situations. . . . The



                                                  6


15-52240-amk        Doc 121    FILED 10/17/18         ENTERED 10/17/18 14:17:51          Page 6 of 14
 general rule for imputing an agent’s notice or knowledge is applicable in bankruptcy cases.” Id.

 at 457.

           Other circuits more specifically considering whether notice to an attorney who

 represented a client in prepetition matter is sufficient to notify that client of the commencement

 of a bankruptcy case have held that the test is whether a nexus exists between a creditor’s

 retention of the attorney upon whom notice was served and the creditor’s issues with the debtor.

 In re Herman, 737 F.3d 449, 454 (7th Cir. 2013) (quoting In re Najjar, No. 06-10895, 2007 WL

 1395399, at 4* (Bankr. S.D.N.Y. 2007)) (“To determine whether … notice … can be imputed …

 there must be a sufficient ‘nexus between the creditor’s retention of an attorney and the creditor’s

 claim against the debtor.’”) (emphasis in original); Sandoval, 327 B.R. at 508 (“. . . [T]he

 overwhelming weight of authority is that, in bankruptcy cases, notice served on a creditor’s

 counsel is presumed to satisfy . . . notice requirements . . . so long as there is a nexus between the

 creditor’s retention of the attorney and the creditor’s claim against the debtor.”); Schicke, 290

 B.R. at 803 (“. . . [I]t is important that there be some nexus between the creditor’s retention of

 the attorney and the creditor’s issues with the debtor.”).

           The nexus inquiry turns on the particular facts and circumstances of the case. However,

 even the passage of years is not inherently sufficient to rule out finding a sufficient nexus. For

 example, in Schicke, the court found a sufficient nexus when a creditor retained an attorney to

 represent them in a fraud action against the debtor in 1981, that action reached judgment in 1984,

 the last activity in the case was in 1991, and the debtor filed his bankruptcy petition in 1996. Id.

 at 805-06. Between the entry of judgment in 1984 and the bankruptcy filing in 1996, the creditor

 had no contact with the debtor and underwent two name changes. Id. at 805. A new attorney

 even appeared for the creditor in that fraud action in 1989, but the attorney who primarily



                                                   7


15-52240-amk        Doc 121     FILED 10/17/18         ENTERED 10/17/18 14:17:51          Page 7 of 14
 represented the creditor in the fraud action prior to 1989 also filed the last activity in that case, in

 1991. Therefore, the court found that a sufficient nexus existed between the creditor’s retention

 of the attorney and their issues with the debtor such that service on the attorney, despite the

 passage of significant time, was reasonable under the circumstances and satisfied due process

 and Bankruptcy Code requirements. Id. at 806.

         In Herman, the Seventh Circuit held that a sufficient nexus existed between the creditor

 and his attorney where the attorney represented the creditor in a dispute with the debtor that

 began in 2005 and was ultimately dismissed in 2010, weeks before the debtor filed for

 bankruptcy. 737 F.3d at 454. The dispute was dismissed without prejudice and the record in that

 case showed that the attorney and the creditor were actively considering whether to refile the

 case when the debtor filed his chapter 7 bankruptcy petition. Id. at 454–55. The court held that,

 in these circumstances, notice served on the creditor’s attorney in the dismissed case was

 appropriately imputed to the creditor because a sufficient nexus existed. Id. at 455.

  II.    A Sufficient Nexus Exists Between Mr. Gertz and the Creditors’ Claim Against the
         Debtor that Notice to Mr. Gertz Was Sufficient as Notice to the Creditors.

         While the fact-intensive analysis of the “nexus” between a creditor’s retention of an

 attorney and a creditor’s claim against a debtor in bankruptcy may be difficult and will

 frequently involve close calls, this is not one of those times. This is not a case in which the

 attorney represented the creditor in a state or nonbankruptcy action against the debtor years prior

 to the bankruptcy filing. Nor did the attorney represent the creditor in a prior matter that could

 be characterized as unrelated or merely tangential to his client’s bankruptcy claims. Mr. Gertz

 represented the Movants in the previous bankruptcy case of the same debtor, in the same

 bankruptcy court, that had been dismissed only two days earlier. While Mr. Gertz received ECF

 notice of that dismissal, the Court’s BNC service of the dismissal was only mailed on September

                                                    8


15-52240-amk       Doc 121      FILED 10/17/18          ENTERED 10/17/18 14:17:51           Page 8 of 14
 16, 2015, the same date the Debtor filed his second petition. The nexus between these two

 bankruptcy cases is far closer than the nonbankruptcy actions were to the respective bankruptcy

 cases in Herman and Schicke.

        The Movants argue that Mr. Gertz’ representation of them in Rady I terminated on

 September 1, 2015 (Docket No. 95 at 6), when the notice of no opposition to dismissal was filed.

 However, Mr. Gertz did not withdraw as counsel in Rady I. At the time of the dismissal of the

 previous case, the Debtor’s objections to the Movants’ claims had not been resolved and no

 hearing had been held related to them. The Debtor did not allege any concrete fact or proffer any

 testimony suggesting that Mr. Gertz or the Movants had notified the Debtor and his counsel that

 Mr. Gertz’s representation had terminated.

        The cases discussed above, cited by the Debtor and ineffectively distinguished by the

 Movants, found sufficient nexuses even when the connection between the prior representation

 and the bankruptcy case in question was considerably more remote than it is here. See Herman,

 737 F.3d at 454; Schicke, 290 B.R. 792; see also In re Linzer, 264 B.R. 243, 249 (finding a

 sufficient nexus where the creditor’s non-bankruptcy attorney represented the creditor in

 prosecuting a claim against the debtor that was ongoing at the time of the debtor’s bankruptcy

 petition filing). The connection between Mr. Gertz’ prior representation of the Movants and this

 bankruptcy case is much more immediate, and clearly justifies finding a nexus between the

 Movants’ retention of Mr. Gertz and their issues with the Debtor in this case.

        Indeed, the Court finds it difficult to imagine a closer nexus than exists in this case. The

 same debtor filed a petition under the same chapter of the Bankruptcy Code in the same week

 that his first case was dismissed. The Debtor listed substantially the same creditors, including

 the Movants, with substantially the same claims. (Compare Rady I, Docket No. 1, with Docket



                                                  9


15-52240-amk      Doc 121     FILED 10/17/18          ENTERED 10/17/18 14:17:51          Page 9 of 14
 No. 1.) The Court recognizes the changes made to the Movants’ claims in terms of amount, but

 these changes are irrelevant to the reasonableness of the Debtor’s belief that the same attorney

 would be representing the Movants in what is, in many respects, simply a restart of the original

 case. The Movants retained Mr. Gertz to represent them in the Debtor’s first bankruptcy. The

 Movants’ claims in the first bankruptcy are the same claims as in the second. Therefore, a nexus

 exists between the Movants’ retention of Mr. Gertz to represent them in the first bankruptcy and

 their claims against the Debtor in the second.

        In their reply, the Movants invoke Lampe v. Kash, 735 F.3d 942 (6th Cir. 2013), which

 held that “notice to counsel who stopped representing the party eight years earlier” was “a road

 too long” for the Due Process Clause and Mullane. Lampe at 943. The Sixth Circuit further

 noticed that the cessation of representation was not “secret” in the sense that “the representation

 ended because the case ended.” Id. at 945. The Movants argued in their reply that Goldman &

 Rosen’s representation of them ended because the Rady I case ended (Docket No. 95 at 2 and 6),

 and that the passage of time in Lampe was essentially irrelevant to the analysis, i.e., that it did

 not matter whether a former client has been a former client for two days or two decades, only

 that the representation has concluded.

        The Debtor moved to file a surreply brief in order to argue the fact that there was no

 stipulation regarding when Goldman & Rosen’s representation of the Movants terminated. The

 Court granted the Debtor’s motion and allowed the Debtor to file the proposed surreply (Docket

 No. 101). The Court agrees that there has been no stipulation regarding whether or when

 Goldman & Rosen’s representation of the Movants ended and no timely allegation of that fact

 was made, let alone any supporting evidence proffered.




                                                   10


15-52240-amk      Doc 121      FILED 10/17/18       ENTERED 10/17/18 14:17:51             Page 10 of 14
          However, in addition, the Court does not agree with the Movants’ minimization of the

 passage of time in Lampe. “The Constitution … judges the adequacy of notice from the

 perspective of the sender, not the recipient.” Id. at 944. Lampe also noted that “[i]f a person in

 [the debtor’s] position would have reasonably believed that [the creditor’s former counsel] still

 represented [the creditor] at the time of the bankruptcy, this case might come out the other way.”

 Id. at 945. Thus, the Sixth Circuit left open the possibility that service on former counsel may be

 appropriate if other circumstances indicate it was reasonable for the notice-sender to believe that

 such former counsel still represented the intended notice-recipient. The passage of time certainly

 influences that determination of reasonableness. The Court believes that this case presents just

 such a situation, considering the short time between the dismissal of the first case and the filing

 of the second, the Debtor’s unresolved objections to the Movants’ claims, and the similarity

 between the cases.

          The Movants stress in their reply that the Notices of Appearance Mr. Gertz filed in Rady

 I requested that “all papers in that bankruptcy case be served upon him at 11 South Forge Street,

 Akron, Ohio” (Docket No. 95 at 2) (emphasis in original). However, the Court does not find that

 this standard language would indicate to a reasonable debtor, or to anyone else, that Mr. Gertz’

 representation would automatically terminate at the conclusion of the first bankruptcy case,

 particularly if that case “concluded” only in the sense of being dismissed and almost immediately

 refiled. 1




 1
   The Court’s ruling is not intended to suggest that service on a creditor’s counsel from another bankruptcy case,
 even one ending only days before, represents the best practice expected in this Court. It is not. To the contrary, all
 parties would be well-advised to serve other parties directly unless and until an attorney makes an appearance on
 their behalf in the case at issue. Relying on a court’s finding of a sufficient nexus so as to determine that service on
 counsel is appropriate under Section 342 and adequate under the Due Process Clause is a risky business.

                                                            11


15-52240-amk         Doc 121        FILED 10/17/18           ENTERED 10/17/18 14:17:51                    Page 11 of 14
        In summary, the Court finds that, because of the similarity between the first and second

 bankruptcy petition filings, the short time between the dismissal of the first and the filing of the

 second case, and the pendency of the Debtor’s objections to the Movants’ claims in the first case,

 the nexus between the Movants’ retention of Mr. Gertz in the first case and the Movants’ issues

 with the Debtor in the second is sufficient that it was reasonable for the Debtor to believe that

 notice sent to Mr. Gertz would inform the Movants of the filing of his bankruptcy petition. The

 Movants, therefore, received notice sufficient under both due process considerations and the

 Bankruptcy Code.

 III.   The “Excusable Neglect” Standard of Federal Rule of Bankruptcy Procedure
        9006(b)(1) is Inapplicable to Extensions of Time to File Proofs of Claim in Chapter 7
        and 13 Cases.

        The Movants also argue that even if they received sufficient notice, their failure to file

 timely proofs of claims was due to “excusable neglect” and that the Court may, therefore, invoke

 Federal Rule of Bankruptcy Procedure 9006(b)(1) to enlarge the time in which proofs of claims

 may be filed. That rule provides, in relevant part:

        Except as provided in paragraphs (2) and (3) of this subdivision, when an act is required
        or allowed to be done at or within a specified period by these rules . . . the court for cause
        shown may at any time in its discretion . . . on motion made after the expiration of the
        specified period permit the act to be done where the failure to act was the result of
        excusable neglect.

 Id.

        However, Rule 9006(b)(1) is inapplicable to motions by creditors for extensions of the

 claims bar date cases under chapters 7 and 13 of the Bankruptcy Code. See Pioneer Inv. Services.

 Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 389, 113 S. Ct. 1489, 123 L. Ed. 2d

 74 (1993) (citing In re Coastal Alaska Lines, Inc., 920 F.2d 1428, 1432 (9th Cir. 1990) (“The

 ‘excusable neglect’ standard of Rule 9006(b)(1) governs late filings of proofs of claim in Chapter



                                                  12


15-52240-amk      Doc 121     FILED 10/17/18        ENTERED 10/17/18 14:17:51            Page 12 of 14
 11 cases but not in Chapter 7 cases.”). The Supreme Court held that Rule 9006(b)(3) excepted

 from the excusable neglect standard actions governed by the standards under Rule 3002(c). Id.

 at 389 n.4. Rule 3002(c) governs time for creditors filing proofs of claim in chapter 7 cases,

 chapter 12 cases, and chapter 13 cases. Fed. R. Bankr. P. 3002(c). 2 Therefore, the Rule

 9006(b)(3) equally excludes cases under chapter 13 as it does cases under chapter 7. See

 Pioneer, 507 U.S. at 389 n.4.

         Therefore, the Court lacks discretion to allow late-filed proof of claim by creditors

 pursuant to the excusable neglect standard Rule 9006(b)(1).

                                                CONCLUSION

         The Court finds that the Debtor’s notice to the Movants of the commencement of this

 bankruptcy case was sufficient under the Due Process Clause and Section 342 of the Bankruptcy

 Code. A sufficient nexus exists between the Movants’ retention of Mr. Gertz for the Debtor’s

 first bankruptcy filing and the Movants’ claims against the Debtor in the second. Due to the

 short time between the dismissal of the first case and the filing of the second, the similarity

 between the two cases, and the Debtor’s unresolved objections to the Movants’ claims in the first

 case, it was reasonable for the Debtor to believe that serving notice on Mr. Gertz would inform

 the Movants of the second bankruptcy filing.

         Furthermore, the Court finds that it lacks discretion to allow a creditor to file a late proof

 of claim in a chapter 13 case pursuant to Federal Rule of Bankruptcy Procedure 9006(b)(1).

 Rule 3002(c) establishes the exclusive grounds for allowing claims to be filed by a creditor after

 the bar date in a chapter 13 case.



 2
   By contrast, Rule 9006(b)(3) does not except Rule 3003 (governing filing of claims in chapter 9 and chapter 11
 cases) or 3004 (governing filing of claims by debtors or trustees when creditors do not timely do so) from its
 operation.

                                                         13


15-52240-amk        Doc 121       FILED 10/17/18          ENTERED 10/17/18 14:17:51                  Page 13 of 14
        The Court will enter a separate form of judgment denying the Motion, consistent with

 this Memorandum Decision. The Court’s Order denying the Motion will not be deemed entered

 until the separate form of Order has been docketed by the Clerk.

                                               ###




                                                14


15-52240-amk     Doc 121     FILED 10/17/18      ENTERED 10/17/18 14:17:51         Page 14 of 14
